           Case 1:19-cv-10936-VSB Document 6 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------
ELAINE WANG,                                               :
                                                           :
                  Plaintiff,                               : Civ. No.   1:19-cv-10936-VSB
                                                           :
v.                                                         :
                                                           :
PROGENICS PHARMACEUTICALS, INC.                            :
ERIC J. ENDE, BRADLEY L. CAMPBELL,                         :
DAVID W. MIMS, KAREN JEAN                                  :
FERRANTE, ANN L. MACDOUGALL,                               :
GÉRARD BER and HEINZ MÄUSLI,                               :
                                                           :
                  Defendants.                              :
.                                                          :
--------------------------------------------------------- :

                             NOTICE OF VOLUNTARY DISMISSAL

        Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff Elaine Wang hereby voluntarily dismisses her individual claims in the

above-captioned action (the “Action”) with prejudice. Because this notice of dismissal is being

filed with the Court before service by Defendants of either an answer or a motion for summary

judgment, Plaintiff’s dismissal of the Action is effective upon filing of this notice.

DATED: June 1, 2020                                    Respectfully submitted,

                                                       WOLF HALDENSTEIN ADLER
                                                       FREEMAN & HERZ LLP

                                                       /s Gloria Kui Melwani
                                                       Gloria Kui Melwani (GM5661)
                                                       270 Madison Avenue
                                                       New York, New York 10016
                                                       Tel: (212) 545-4600
                                                       Fax: (212) 686-0114
                                                       Email: melwani@whafh.com
                                                       Attorneys for Plaintiff
